Name: Regulation (EU) NoÃ 1090/2010 of the European Parliament and of the Council of 24Ã November 2010 amending Directive 2009/42/EC on statistical returns in respect of carriage of goods and passengers by sea Text with EEA relevance
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  organisation of transport;  economic analysis
 Date Published: nan

 9.12.2010 EN Official Journal of the European Union L 325/1 REGULATION (EU) No 1090/2010 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 24 November 2010 amending Directive 2009/42/EC on statistical returns in respect of carriage of goods and passengers by sea (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) The second paragraph of Annex VIII to Directive 2009/42/EC of the European Parliament and of the Council (2) provides that the conditions for collecting data set B1 (data concerning Seaborne transport in the main European ports, by port, type of cargo, goods and relation) are to be decided by the Council on a proposal from the Commission in the light of the results of the pilot study carried out during a three-year transitional period, as provided for in Article 10 of Council Directive 95/64/EC of 8 December 1995 on statistical returns in respect of carriage of goods and passengers by sea (3). (2) According to the Report from the Commission to the Council and to the European Parliament on experience acquired in the work carried out pursuant to Directive 95/64/EC (Commission Report), the collection of detailed information appeared feasible and to be at a reasonable cost for bulk and semi-bulk cargo. However, the main difficulty occurred in compiling such data for containers and ro-ro traffic. It was appropriate to explore the possibility to extend the scope of Directive 95/64/EC to other items of information listed in Article 10(2)(a) of that Directive only when more experience had been gained with collecting the current variables and when the current system was well established. As regards the collection of commodity information, the potential revisions of the NST/R classification (Standard Goods Classification for Transport Statistics/Revised, 1967) should be taken into account. (3) The functioning of the current collection system is well established, including the implementation of the modifications introduced by Commission Decision 2005/366/EC of 4 March 2005 implementing Council Directive 95/64/EC on statistical returns in respect of carriage of goods and passengers by sea and amending Annexes thereto (4) and the geographical extension of the system due to the 2004 and 2007 enlargements of the Union. (4) A large number of Member States transmitting data to the Commission (Eurostat) within the scope of Directive 95/64/EC have been regularly providing the Commission (Eurostat) with data set B1 on a voluntary basis in accordance with the NST/R classification. (5) Commission Regulation (EC) No 1304/2007 of 7 November 2007 with respect to the establishment of NST 2007 as the unique classification for transported goods in certain transport modes (5) introduced NST 2007 (Standard Goods Classification for Transport Statistics, 2007) as the unique classification for transported goods in maritime, road, rail and inland waterways transport. That classification is applicable as from the reference year 2008, covering 2008 data. The main problems in compiling data by type of goods in accordance with NST/R classification, as mentioned in the Commission Report, have been solved by the introduction of NST 2007. Therefore, for the most part, the collection of data set B1 will not impose any additional burden on respondents. (6) In accordance with Council Regulation (EC) No 1172/98 of 25 May 1998 on statistical returns in respect of the carriage of goods by road (6), Regulation (EC) No 91/2003 of the European Parliament and of the Council of 16 December 2002 on rail transport statistics (7) and Regulation (EC) No 1365/2006 of the European Parliament and of the Council of 6 September 2006 on statistics of goods transport by inland waterways (8), the collection of data by type of goods is mandatory for European statistics on road, rail, and inland waterways transport respectively, while it is voluntary for maritime transport. European statistics on all modes of transport should be collected in accordance with common concepts and standards, with the aim of achieving the fullest practicable comparability between transport modes. (7) The introduction in 2011 of the obligation to provide the Commission (Eurostat) with data set B1, provides Member States with an adequate period of time during which a voluntary compilation could be used for the necessary tests and adaptations. (8) The Commission should be empowered to adopt delegated acts in accordance with Article 290 of the Treaty on the Functioning of the European Union in respect of certain detailed rules for implementing Directive 2009/42/EC. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. (9) Directive 2009/42/EC should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Directive 2009/42/EC is hereby amended as follows: (1) in Article 3(4), the second subparagraph is replaced by the following: The Commission may adopt those measures by means of delegated acts in accordance with Article 10a and subject to the conditions of Articles 10b and 10c.; (2) in Article 4(1), the second subparagraph is replaced by the following: The Commission may adopt those measures by means of delegated acts in accordance with Article 10a and subject to the conditions of Articles 10b and 10c.; (3) in Article 5, the third paragraph is replaced by the following: The Commission may adopt those measures by means of delegated acts in accordance with Article 10a and subject to the conditions of Articles 10b and 10c.; (4) in Article 10, paragraph 3 is deleted; (5) the following Articles are inserted: Article 10a Exercise of the delegation 1. The power to adopt delegated acts referred to in Article 3(4), Article 4(1) and the third paragraph of Article 5 shall be conferred on the Commission for a period of 5 years from 29 December 2010. The Commission shall draw up a report in respect of the delegated power at the latest 6 months before the end of the five-year period. The delegation of power shall be automatically extended for periods of an identical duration, unless the European Parliament or the Council revokes it in accordance with Article 10b. 2. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 3. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in Articles 10b and 10c. Article 10b Revocation of the delegation 1. The delegation of power referred to in Article 3(4), Article 4(1) and the third paragraph of Article 5 may be revoked at any time by the European Parliament or by the Council. 2. The institution which has commenced an internal procedure for deciding whether to revoke a delegation of power shall endeavour to inform the other institution and the Commission within a reasonable time before the final decision is taken, indicating the delegated power which could be subject to revocation and possible reasons for a revocation. 3. The decision of revocation shall put an end to the delegation of the power specified in that decision. It shall take effect immediately or at a later date specified therein. It shall not affect the validity of the delegated acts already in force. It shall be published in the Official Journal of the European Union. Article 10c Objections to delegated acts 1. The European Parliament or the Council may object to a delegated act within a period of 2 months from the date of notification. At the initiative of the European Parliament or the Council that period shall be extended by 2 months. 2. If, on expiry of the period referred to in paragraph 1, neither the European Parliament nor the Council has objected to the delegated act, it shall be published in the Official Journal of the European Union and shall enter into force on the date stated therein. The delegated act may be published in the Official Journal of the European Union and enter into force before the expiry of that period if the European Parliament and the Council have both informed the Commission of their intention not to raise objections. 3. If either the European Parliament or the Council objects to the delegated act within the period referred to in paragraph 1, it shall not enter into force. The institution which objects shall state the reasons for objecting to the delegated act.; (6) the second paragraph of Annex VIII is deleted. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. The first reference year for the application of this Regulation shall be 2011, covering the 2011 data. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 24 November 2010. For the European Parliament The President J. BUZEK For the Council The President O. CHASTEL (1) Position of the European Parliament of 19 October 2010 (not yet published in the Official Journal) and decision of the Council of 17 November 2010. (2) OJ L 141, 6.6.2009, p. 29. (3) OJ L 320, 30.12.1995, p. 25. Directive 95/64/EC has been repealed by Directive 2009/42/EC. (4) OJ L 123, 17.5.2005, p. 1. (5) OJ L 290, 8.11.2007, p. 14. (6) OJ L 163, 6.6.1998, p. 1. (7) OJ L 14, 21.1.2003, p. 1. (8) OJ L 264, 25.9.2006, p. 1.